Title: Resolutions for an Answer to Governor Botetourt’s Speech, 8 May 1769
From: House of Burgesses
To: 


                    
                        [8 May 1769]
                    
                    Resolved, Nemine contradicente, That a most humble and dutiful Address be presented to his Excellency the Governor, returning Thanks for his very affectionate Speech at the Opening of this Session;
                    Expressing our firm Attachment to his Majesty’s sacred Person and Government, and a lively Sense of his Royal Favour, manifested by frequent Approbations of our former Conduct; by extending his Paternal Regard to all his Subjects however remote; and, by his gracious Purpose, that our Chief Governor shall, in future, reside among us;
                    
                    Declaring, that we esteem, as a peculiar Mark of Attention to our Happiness, the Appointment of his Lordship to preside over this Colony; and, that his Virtues and Abilities, manifested ever since his Arrival here, are to us the firmest Assurance, that Wisdom and Benevolence will distinguish his Administration;
                    Joining, in Congratulations on the Birth of another Princess, and the happy Restoration of her Majesty’s Health;
                    Assuring his Excellency, that we shall, with Candour, proceed to the important Business on which we are met in General Assembly; and that, if in the Course of our Deliberations, any Matters shall arise, which may in any way affect the Interests of Great-Britain, these shall ever be discussed on this ruling Principle, that her Interests, and Ours, are inseparably the same: And, finally, offering our Prayers, that Providence, and the Royal Pleasure, may long continue his Lordship the happy Ruler of a free and an happy People.
                